Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bryan DeMatteo on 2/23/2022.
Please amend the Claims submitted 2/22/2022 as follows:

10.	(Currently Amended) A non-transitory computer readable medium for improving readability of content on a display device, comprising instructions stored thereon, which when executed on a processor, perform the steps of: 
organizing the content into a plurality of segments, the content including words and/or characters; 
selecting a first of the plurality of segments to be a first reading segment and selecting others of the plurality of segments to be first background segments; 
displaying a first pane on the display device, the first pane configured as a plurality of rows displaying the content in the plurality of segments, and wherein a first row of the plurality of rows is a reading row and each other row is a background row; 

displaying each first background segment according to a second readability parameter in a respective background row; 
generating a transition prompt and in response to the transition prompt, selecting a second one of the plurality of segments to be a second reading segment and selecting others of the plurality of segments to be second background segments; 
displaying the second reading segment according to the first readability parameter in the reading row; 
displaying each second background segment according to the second readability parameter in the respective background row; 
receiving a selection of a word or character in the first or second reading segments from an input device, 
presenting a first signifier associated with the selected word or character; and {00131469 1 }2Application No. 17/113,930 Reply to Final Office Action of October 18, 2021 
displaying a prompt that indicates an availability of a second signifier associated with the selected word or character, 
wherein the step of presenting the first signifier for the selected word or character comprises displaying a second pane that obscures the first pane and displays the first signifier.




Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
For claim 10, the closest prior art as the combination of Fabre et al. (U.S. Patent 7,075,512) in view of Hayes, Jr. et al. (U.S. Patent 6,131,047) fails to disclose and/or teach: receiving a selection of a word or character in the first or second reading segments from an input device, presenting a first signifier associated with the selected word or character; and{00131469 1 }2Application No. 17/113,930 Reply to Final Office Action of October 18, 2021displaying a prompt that indicates an availability of a second signifier associated with the selected word or character, wherein the step of presenting the first signifier for the selected word or character comprises displaying a second pane that obscures the first pane and displays the first signifier.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES TSENG/Primary Examiner, Art Unit 2613